Title: Deposition of Silas Burbank: 28 June 1773
From: Burbank, Silas
To: 


       I Silas Burbanks of lawful age testify and say, that in the spring of the Year 1766, a few days before the riot at Mr. Richard Kings dwelling house, I was at the house of Mr. John Stewart, and he was talking to me about said King; he asked me if he was not a bad man, and had not done as much hurt to the people here, as Bute had done to the people at home; and afterwards, the day before the riot at Mr. Kings house, I was again at said Stewart’s house, when he talked with me about King, and told me he was a bad man; had done a great deal of hurt, had treated him very unrighteously; and that he had killed his Mare; that they were going to give him a rally; and the Mischief Mr. Stewart proposed should be done to Mr. King was, either to destroy him, or destroy his papers, or whip him, but I am not certain which of them, but am certain it was one of them: Stewart said it was a good thing, and would do King good, and make him a better man; he also encouraged me to go, told me I had better, and used arguments to persuade me to go. I then asked him if he was a going, but am not certain, whether he said he should go or not, but I very well remember he said, if he did not go, his sons should—He said it was the best thing that could be done, and urged me by all means to go; he also told me that King was a favourer of the Stamp Act. I have seen Stewart several times since the Riot, and when we were conversing about it, he always desired me to keep it a secret, and once told me, he would spend his life and fortune before anybody should be hurt by it.
       I further testify and say, that the day before the Riot at Mr. King’s house, I was talking with Amos Andrews near his house, when An­drews asked me, if I had heard what they were going to do. I asked him what? He answered we are going to pay King a visit and take him down; don’t you intend to go? You have a dispute with him, and you see how heusestrys to cheat you, and may judge by that, how he uses every body and dont you intend to show some resentment? He is a bad man, and will ruin us all, if he goes on at this rate; if something or other is not done with him, if he is not humbled, it is not worth while for any of us to live here; and he is hard hearted to the widow and orphan. I asked him who was going? He answered he was going, and all their people up their road; that every body almost was going; and that Stewart’s family was going. I asked him if he should certainly go; he said he should certainly go, and gave me his word and promise over and over again, that he would go, for he said it must be done. I asked him what he proposed to do to King if he went. He answered, we propose to take him out and cut his ears off. I told him, that would not do, for it was monstrous; he then said we will take him out and whip him; He also talked with me about the Stamp Act, and said that King was a favourer of it, and had the Stamp papers in his house; and that it was probable if that Act took place, he would be Stamp Master for Scarborough. This argument, with a vast many others, he used to persuade me to join them, and be one of them, for says he, we have already agreed upon it. He also urged me very much to go with them; said it was the best thing that could be done and it was no Sin. After the riot, he told me he was very sorry he was not there, for he was prevented by a bad belly ach, but was a well wisher to it, and would be as faithful as if he had been there; and always since the Riot, he has been very urgent with me to keep the affair secret. I further say, the Evening Mr. King’s farm house was cut down which was some time after the riot at Kings dwelling house when some persons were hanging up a dead colt before it, it was proposed to cut the house down, whilst Andrews was present, when somebody asked him if he would lend his axes; he said his axes were dull, but they might have them, and they lay on the hill before his door. I was also at Andrews’s a day or two after the farm house was cut down, and asked him if he heard them, he said yes; I asked him if he was up, no replied he, I and my wife went to bed, and I will tell you something comical; we had a Molatto, who was a bed upstairs, and when they were cutting the house down, the Noise waked him, and he called to me to know what the noise was. What noise says I. A great noise, answers he, don’t you hear it. O says I, a parcel of people are cutting down Brother Elijah Sellea’s house. What, says he, that poor lame man’s house, I will get up and help him. No don’t stir for your life says I, they will come and cut down our house, I expect, so don’t stir for your life, for you will be killed.
       I further testify and say, that the evening before said riot at Mr. Kings house, I was at Jonathan Andrews’s shop. He asked me if I had heard what they were going to do with King. I asked him what? He said they were going to have a frolic with him, that it was a very good thing for King was a bad man, and he mentioned several bad things, that he said King had done; that it was absolutely necessary something should be done with him, he was grown so arbitrary and bad. He objected against hurting Mr. King’s Interest, but proposed their taking him out and whipping him; and he encouraged the thing very much. I asked him if he was going: he said he did not know, but he believed his son would. Since the riot, he has been very urgent with me to keep the affair secret. I further testify and say, that Joseph Stewart, Timothy Stewart, Samuel Stewart, and Jonathan Andrews junr. were present aiding and assisting at the riot at Mr. Kings dwelling house.
       
        Silas Burbanks
        Verification omitted.
       
       
        The Deponent adds, It was in the night when I saw the person whom I supposed to be Amos Andrews, but I cannot say it was he otherwise then as I judged it to be him from the voice and appearance of the person and his Dress.
       Att. Sam Winthrop Cler.
       
        Sullivan expressly allows that the Witnesses swear that Amos Andrews encouraged them to mob King, which includes every supposable species of Trespass.
       
      